                                            Case 5:17-cv-00220-LHK Document 992 Filed 12/13/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING QUALCOMM’S
                                                                                             THIRD MOTION IN LIMINE
                                  14             v.
                                                                                             Re: Dkt. No. 945
                                  15        QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18           Before the Court is Defendant Qualcomm Incorporated’s (“Qualcomm”) third motion in

                                  19   limine to exclude evidence designated by Plaintiff Federal Trade Commission (“FTC”). ECF No.

                                  20   945. The FTC opposes the motion. ECF No. 955. Having considered all of the arguments raised

                                  21   in the parties’ submissions, the relevant law, and the record in this case, and balancing the factors

                                  22   set forth in Fed. R. Evid. 403, the Court DENIES Qualcomm’s third motion in limine.

                                  23   I.      LEGAL STANDARD
                                  24           The Court has broad discretion to manage the conduct of a trial and the evidence presented

                                  25   by the parties. Navellier v. Sletten, 262 F.3d 923, 941-42 (9th Cir. 2001). In addition, the Federal

                                  26   Rules of Evidence “confer broad discretion on the trial judge to exclude evidence on any of the

                                  27   grounds specified in Rule 403.” United States v. Hearst, 563 F.2d 1331, 1349 (9th Cir. 1977); see

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S THIRD MOTION IN LIMINE
                                             Case 5:17-cv-00220-LHK Document 992 Filed 12/13/18 Page 2 of 4




                                   1   also United States v. Olano, 62 F.3d 1180, 1204 (9th Cir. 1995) (“trial courts have very broad

                                   2   discretion in applying Rule 403” (quoting Borunda v. Richmond, 885 F.2d 1384, 1388 (9th Cir.

                                   3   1988) (alteration omitted)). FRE 403 provides that “[t]he court may exclude relevant evidence if

                                   4   its probative value is substantially outweighed by a danger of one or more of the following: unfair

                                   5   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

                                   6   presenting cumulative evidence.” The ruling below balances the factors set forth in FRE 403.

                                   7   II.      DISCUSSION
                                   8            Qualcomm seeks to exclude documents produced to the FTC by third-party Boston

                                   9   Consulting Group (“BCG”) as inadmissible hearsay. BCG created the documents during Project

                                  10   Phoenix, a consulting project BCG completed for Qualcomm. The FTC contends that the

                                  11   documents are admissible under FRE 801(d)(2) as statements of a party-opponent or under the

                                  12   FRE 803(6) business records exception to the rule against hearsay. The Court agrees with the
Northern District of California
 United States District Court




                                  13   FTC that the documents are admissible as statements of a party-opponent.1

                                  14            Under FRE 801(d)(2), if a “statement is offered against an opposing party” and “was made

                                  15   by the party’s agent or employee on a matter within the scope of that relationship and while it

                                  16   existed,” the statement is admissible. Fed. R. Evid. 801(d)(2)(D). In addition, a statement offered

                                  17   against an opposing party is not hearsay if the statement “is one the party manifested that it

                                  18   adopted or believed to be true.” Id. at 801(d)(2)(B). For purposes of FRE 801(d)(2)(D), “[a]n

                                  19   agency relationship arises when ‘both the principal and the agent must manifest assent to the

                                  20   principal’s right to control the agent.’” Hill v. Novartis Pharm Corp., 944 F. Supp. 2d 943, 950

                                  21   (E.D. Cal. 2013) (quoting United States v. Bonds, 608 F.3d 495, 506 (9th Cir. 2010)).

                                  22            Multiple courts, including the Ninth Circuit, have concluded that a consultant was a

                                  23   company’s agent under FRE 801(d)(2), such that the consultant’s statements were admissible as

                                  24   statements of a party-opponent. See Reid Bros. Logging Co. v. Ketchikan Pulp Co., 699 F.2d

                                  25
                                       1
                                  26     Because the Court so concludes, the Court need not reach the FTC’s contention that the BCG
                                       documents are admissible under the FRE 803(6) business records exception. Nonetheless, were
                                  27   the Court to consider the Declaration of Raj Varadarajan, ECF No. 945-2, the Declaration suffices
                                       to show that the BCG documents are admissible as business records.
                                  28                                                    2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S THIRD MOTION IN LIMINE
                                          Case 5:17-cv-00220-LHK Document 992 Filed 12/13/18 Page 3 of 4




                                   1   1292, 1306 (9th Cir. 1983) (admitting under FRE 801(d) an outside consultant’s report “prepared

                                   2   at the request” of the company); see also Walden v. Seaworld Parks & Entm’t, Inc., 2012 WL

                                   3   4050176, at *2 (E.D. Va. May 31, 2012) (concluding that a consultant “specifically retained . . . to

                                   4   provide the defendant with a report detailing those issues and proposing corrective actions” was an

                                   5   agent under FRE 801(d)(2)). While other courts have reached an opposite conclusion on different

                                   6   facts, see, e.g., Hill, 944 F. Supp. 2d at 950 (excluding consultants’ emails because there was “no

                                   7   evidence” in the emails that the client company controlled the scope of the consultants’ work), the

                                   8   record here is replete with evidence that BCG acted as Qualcomm’s agent.

                                   9          For example, the first BCG document, a presentation titled “Project Phoenix: Red Team

                                  10   Assessment,” contradicts Qualcomm’s argument that BCG provided only “the views of BCG.”

                                  11   ECF No. 945 at 3. The cover of the presentation, which contains Qualcomm’s logo, includes the

                                  12   following disclaimer: “The materials on this page and in this presentation were created pursuant to
Northern District of California
 United States District Court




                                  13   the specific request of Qualcomm Technologies, Inc. and do not reflect the advice or views of

                                  14   [BCG.]” ECF No. 963-6, Ex. 1, at 1. In addition, Qualcomm executive David Wise testified that

                                  15   he “was very involved in leading the analysis” during Project Phoenix and Qualcomm’s

                                  16   presentation of BCG’s analysis and conclusions to the Qualcomm board. ECF No. 955-7,

                                  17   Deposition of David Wise, 26:22; 29:3–19. Those facts alone support admission of the three BCG

                                  18   documents, which Qualcomm does not dispute BCG created for Qualcomm and at Qualcomm’s

                                  19   direction. See Beck v. Haik, 377 F.3d 624, 638–40 (6th Cir. 2004) (holding that a consultant’s

                                  20   statements that “dealt directly with the subject matter” of the consultancy and were “expressed

                                  21   during the course of that relationship” were admissible under FRE 801(d)(2)), overruled on other

                                  22   grounds, Adkins v. Wolever, 554 F.3d 650, 651 (6th Cir. 2009).

                                  23          Qualcomm’s adoption of BCG’s analysis and conclusions further demonstrates that BCG

                                  24   acted as Qualcomm’s agent. For example, Wise stated that BCG did not need to present BCG’s

                                  25   slides to the Qualcomm board because BCG’s “analysis and conclusions are in line with

                                  26   management’s assessment.” ECF No. 963-9. Instead, Qualcomm management itself would

                                  27   present BCG’s slides. Id. Even without Wise’s explicit statement of adoption, Qualcomm’s

                                  28                                                    3
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S THIRD MOTION IN LIMINE
                                          Case 5:17-cv-00220-LHK Document 992 Filed 12/13/18 Page 4 of 4




                                   1   incorporation of BCG’s analysis and conclusions into Qualcomm’s own presentation to

                                   2   Qualcomm’s board demonstrates that Qualcomm adopted BCG’s analysis and conclusions and

                                   3   that BCG was Qualcomm’s agent. See Walden, 2012 WL 4050176, at *2 (holding that a company

                                   4   adopted a consultant’s material where the company “incorporated portions of the outside

                                   5   consultant’s reports” into the company’s own material). Accordingly, BCG’s documents are

                                   6   admissible pursuant to both FRE 801(d)(2)(B), which governs statements adopted by a party, and

                                   7   FRE 801(d)(2)(D), which governs statements by a party’s agent.

                                   8          In a further demonstration that BCG acted as Qualcomm’s agent, BCG claimed privilege

                                   9   and redacted the documents at issue when BCG produced them to the FTC. See ECF No. 963-10.

                                  10   BCG informed the FTC that BCG’s “analyses . . . implicated [Qualcomm’s] legal decisions.” Id.

                                  11   at 3. Qualcomm does not contest that the documents are privileged and has never agreed to

                                  12   disclose the redacted privileged information. ECF No. 945 at 3 n.2. If BCG was not acting a
Northern District of California
 United States District Court




                                  13   Qualcomm’s agent, and Qualcomm disclosed privileged legal decisions to BCG, such a disclosure

                                  14   would waive the attorney-client privilege. Segerstrom v. United States, 2001 WL 283805, at *3

                                  15   (N.D. Cal. Feb. 6, 2001) (“The attorney-client privilege covers communications between the

                                  16   attorney, the client, or their agents.”) (emphasis added). Qualcomm’s claim that BCG is an

                                  17   unrelated third party is in direct contradiction to BCG’s assertion of privilege when producing to

                                  18   the FTC the documents that BCG created for Qualcomm at Qualcomm’s direction.

                                  19          For all of the above reasons, the Court concludes that the BCG documents are admissible

                                  20   statements of a party-opponent under FRE 801(d)(2). Therefore, the Court DENIES Qualcomm’s

                                  21   third motion in limine.

                                  22   IT IS SO ORDERED.

                                  23   Dated: December 13, 2018

                                  24                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28                                                    4
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S THIRD MOTION IN LIMINE
